DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following element(s) mentioned in the description: pipe line 80. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-18 are objected to because of the following informalities:
Claim 1, at line 7, should be amended by deleting the comma after the word “valve”. Claims 2-9 are also objected to as they depend from claim 1.
Claim 1, at line 11, should be amended by deleting the comma after the word “compressor”.
Claim 2, at line 2, should be amended by deleting the comma after the word “state”.   
Claim 3, at line 2, should be amended by deleting the comma after the word “state”.
Claim 4, at line 7, should be amended by deleting the comma after the word “state”.
Claim 5, at line 10, should be amended by deleting the comma after the word “line”.
Claim 6, at line 7, should be amended by deleting the comma after the word “state”.
Claim 7, at line 2, should be amended by deleting the comma after the word “compressor”.
Claim 9, at line 9, should be amended by deleting the comma after the word “exchanger”.
Claim 10, at line 6, should be amended by deleting the comma after the word “valve”. Claims 12-18 are also objected to as they depend from claim 10.
Claim 11, at line 2, should be amended by deleting the comma after the word “state”.
Claim 12, at line 2, should be amended by deleting the comma after the word “state”.
Claim 13, at line 7, should be amended by deleting the comma after the word “state”.
Claim 14, at line 10, should be amended by deleting the comma after the word “line”.
Claim 15, at line 2, should be amended by deleting the comma after the word “state”.
Claim 16, at line 2, should be amended by deleting the comma after the word “compressor”.
Claim 17, at line 10, should be amended by deleting the comma after the word “separator”.
Claim 18, at line 8, should be amended by deleting the comma after the word “exchanger”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (JP 09159295; see attached English translation).
	As to claim 1, Yamaguchi teaches an air conditioner system, comprising:

	a four way valve 2 configured to provide a refrigerant circulation path depending on an operation mode of the system;
	a blocking valve 7, disposed between the compressor 1 and the valve four way valve 2, having an opened state in which refrigerant discharged from the compressor 1 passes through the blocking valve 7 and a closed state in which the valve 7 blocks the refrigerant from passing through (Figs. 1 and 5; paragraphs 15 and 30);
	a circulation line (“bypass circuit”, see paragraph 15) configured to provide a path for introducing the refrigerant discharged from the compressor 1 back into the compressor 1 when the blocking valve is in the closed state; and
	a controller 10 configured to control the blocking valve to be in the opened state or the closed state based on a pressure of the refrigerant discharged from the compressor (paragraph 30).
	As to claim 2, Yamaguchi discloses closing the blocking valve 7 once the system starts to operate (paragraph 30: valve is closed based on parameters detected at a time when the system is turned ON after being in a stopped operation state).
	As to claim 3, Yamaguchi discloses the controller 10 being configured to open the valve 7 when a compressor temperature is higher than a saturation temperature corresponding to the compressor discharge pressure by a predetermined value or more (paragraph 30; if Ts < Tw + α then valve 7 is OFF/opened). 
	 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi as applied above, and further in view of Kasai (US 5,369,958).
	As to claim 4, Yamaguchi teaches the controller 10 being configured to open the valve 7 when a compressor temperature is higher than a saturation temperature corresponding to the compressor discharge pressure by a predetermined value or more (paragraph 30; if Ts < Tw + α then valve 7 is OFF/opened), but does not explicitly teach an oil separator as claimed. However, Kasai teaches that it is known to use an oil separator 204 located between compressors 201-202 and discharge pressure sensor 234 (Fig. 9). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Yamaguchi to include an oil separator as claimed and taught by Kasai because it would improve system operation by preventing refrigerant from migrating through the system, thus maintaining proper lubrication levels at the compressor
	As to claims 5 and 14, Yamaguchi, as modified with Kasai, teaches most of the limitations of the claims as discussed in the rejections above and also includes an oil return line 22 configured to return oil separated by the oil separator 204 to an inlet port of the compressor (Kasai, col. 1, line 38). The modified apparatus of Yamaguchi does 
	As to claims 10-13, Yamaguchi teaches most of the limitations of the claims as discussed in the rejections above, and further includes a heat exchanger 3 and that the controller 10 is configured to control the four-way valve to:
	set a refrigerant path in a heating mode wherein refrigerant flows from the compressor 1, to the four-way valve 2, through an indoor unit 6 to the heat exchanger 3, to the four-way valve 2, and then back to the compressor, and to reverse the flow path in a cooling mode (see Fig. 1: note the flow paths capable of being provided by valve 2).
.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi as applied above, and further in view of Midea (CN 105444448; see attached English translation).
	As to claims 6 and 15, Yamaguchi does not explicitly teach that the controller 10 is configured to open the blocking valve 7 when a pressure at an inlet of the compressor 1 is higher than a predetermined pressure. However, Midea teaches only conducting a flow of discharge refrigerant from an outlet of a compressor to an inlet of the compressor when an inlet pressure is below a setpoint (see page 5, paragraph 4). In view of the teachings of Midea it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Yamaguchi to operate as claimed by opening the blocking valve 7 when a pressure at an inlet of the compressor 1 is higher than a predetermined pressure in order to provide a proper pressure level at the suction port of the compressor 1.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi as applied above, and further in view of Matsui (US 2009/0165484).
	As to claims 7 and 16, Yamaguchi does not explicitly teach that the controller 10 is configured to lower an operating frequency of the compressor 1 when a difference between the inlet and outlet pressures of the compressor 1 is greater than or equal to a predetermined value. However, Matsui teaches lowering an operating frequency of a compressor when a difference between the inlet and outlet pressures of the compressor exceeds a threshold (paragraph 69). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Yamaguchi so that the controller is configured, as claimed and taught by Matsui, to lower an operating frequency of the compressor 1 when a difference between the inlet and outlet pressures of the compressor 1 is greater than or equal to a predetermined value in order to prevent compressor malfunction from occurring. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Kasai as applied above, and further in view of Gregory (US 4,942,743) and Koster (US 2007/0289723).
	As to claims 8 and 17, Yamaguchi, as modified with Kasai and discussed in the rejections above, teaches most of the limitations of the claim but does not explicitly teach a line configured to connect the circulation line and an inlet port of the liquid separator, while surrounding an external surface of the liquid separator, wherein the controller is configured to open a valve disposed in the line when the blocking valve is in the closed state. However, Gregory teaches that it is known to utilize a line connecting a .

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi as applied above, and further in view of Ouyang (CN 104089347).
	As to claims 9 and 18, Yamaguchi teaches a heat exchanger 6, but does not explicitly teach a line configured to connect the circulation line and the heat exchanger 6, wherein the controller 10 is configured to open a valve on the line in a state in which the blocking valve 7 is closed. However, Ouyang teaches utilizing a bypass line having a valve 92 to provide refrigerant discharged from a compressor directly to a heat exchanger 6 in order to ensure that proper oil return is provided for the compressor (Fig. 3; page 5, paragraph 2). In view of the teachings of Ouyang it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763